UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-34604 ONE BIO, CORP. (Exact name of registrant as specified in its charter) 19ountry Club Drive, Suite 100, Aventura, Florida 33180, (305) 328-8662 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.001 per share (Titles of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) S Rule 12g-4(a)(2) £ Rule 12h-3(b)(1)(i) £ Rule 12h-3(b)(1)(ii) £ Rule 15d-6 £ Approximate number of holders of record as of the certification or notice date: 281 Pursuant to the requirements of the Securities Exchange Act of 1934 One Bio, Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: April 20, 2012 By: /s/ Marius Silvasan Name: Marius Silvasan Title: Chief Executive Officer and Director
